Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment, received 4/13/2021, has been entered. 
Claims 20-39 are presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein each of the MIS transistors additionally includes a second conductive-type region which continuous to the channel region and is formed more deeply than the second conductive-type first bottom-portion impurity region” as recited in claim 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the surface-portion impurity region" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 31-39 are rejected as indefinite because of their dependence on an indefinite claim. 
Claim 33 recites the limitation "a lower edge of the trench" in lines 1-2.  This limitation is indefinite because it is unclear which trench is being referred to. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 25 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 10,431,677 B2 in view of Nakano et al. (US Pub. No. 2016/0005827 A1).    Although the claims at issue are not identical, they are not patentably distinct from each other because: All of the limitations of claim 20 of the application are anticipated by the limitations of claim 1 of the patent except for: “a first film formed on the semiconductor layer, the first film being formed between two adjacent gate trenches, and the first film including a non-conductive material; a first conductive film formed between the source electrode and the first film” and at least a part of a bottom of the second conductive-type first bottom-portion impurity region is formed to become the same depth so as to define a horizontal straight line in a cross sectional view.  Nonetheless, Claim 1 of the patent recites “a conductive film between the source electrode and the semiconductor layer, having a second insulating film between the conductive film and the semiconductor layer, the conductive film being present only on the second insulating film, the source electrode being in direct contact with a second conductive-type channel contact region in the semiconductor layer, and the conductive film being between two adjacent gate trenches”.  This limitation of the patent reads on the limitations of the application because the “conductive film” recited by the patent is considered to be the “first conductive film” recited in the application and the “second insulating film” of the patent is considered to be the “first film” of the application.  As such, since the patent recites that the conductive film is between the source electrode and the semiconductor layer and the second insulating film is between the conductive film and the semiconductor layer then the layer considered as the first film is considered to be on the semiconductor layer.  Additionally, the second insulating film is considered to be a non-conductive material because insulating films are understood in the art at being defined as a non-conductive material.  Lastly, claim 1 of the patent recites that the conductive film is between two adjacent gate trenches and recites that the conductive film is present only on the second insulating film.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the second insulating film between the two adjacent gate trenches so that the source electrode does not short to the channel region of the MIS transistor.  Additionally, Nakano discloses wherein at least a part of a bottom of the second conductive-type first bottom-portion impurity region is formed to become the same depth so as to define a horizontal straight line in a cross sectional view (fig 5, layer 22 with flat bottom surface).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form a bottom portion of the second conductive-type first bottom-portion impurity region with a flat portion as taught by Nakano since this will lower breakthrough of the trench gate. Furthermore, all of the limitations of claim 25 of the application are anticipated by the limitations of claims 1-2 of the patent.  And, all of the limitations of claim 29 of the application are anticipated by the limitations of claims 5 of the patent. 
Claims 20, 25 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 11,004,968 B2 in view of Nakano et al. (US Pub. No. 2016/0005827 A1).    Although the claims at issue are not identical, they are not patentably distinct from each other because: All of the limitations of claim 20 of the application are anticipated by the limitations of claim 1 of the patent except for: at least a part of a bottom of the second conductive-type first bottom-portion impurity region is formed to become the same depth so as to define a horizontal straight line in a cross sectional view.  Nonetheless, Nakano discloses wherein at least a part of a bottom of the second conductive-type first bottom-portion impurity region is formed to become the same depth so as to define a horizontal straight line in a cross sectional view (fig 5, layer 22 with flat bottom surface).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form a bottom portion of the second conductive-type first bottom-portion impurity region with a flat portion as taught by Nakano since this will lower breakthrough of the trench gate. Furthermore, all of the limitations of claim 25 of the application are anticipated by the limitations of claims 1-2 of the patent.  And, all of the limitations of claim 29 of the application are anticipated by the limitations of claims 5 of the patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 20-27, 29-34, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (WO-2014136802-A1, pub. 9/12/2014 using US Pub. No. 2016/0005827 A1 for claim limitation mapping and English translation), hereafter referred to as Nakano, in view of Nakano et al. (WO-2014030589-A1, pub. 2/27/2014 using US Pub. No. 2015/0214355 A1 for claim limitation mapping and English translation), hereafter referred to as Nakano2.

As to claim 20, Nakano discloses a semiconductor device (fig 1 [0047]) comprising:
a semiconductor layer of SiC which includes an active portion (fig 1, active portion 2; [0079], SiC substrate);
a plurality of MIS transistors ([0072]-[0076]) which are formed at the active portion (portion 2), the active portion partitioned into the plurality of MIS transistors by a plurality of gate trenches (fig 1, gate trenches 8), and each of the MIS transistors having a first conductive-type source region (n-type source region 32 shown in detail in figure 7), a second conductive-type channel region (p-type channel 34; [0100]), and a first conductive-type drain region (n-type drain region 20; [0089]) sequentially along a side surface of the gate trench (fig 3, gate trench 8);
a plurality of first gate finger trenches (fig 2, trench 15(8)) that are arranged as extended portions of the gate trenches (fig 2, trench 8) at a gate finger portion (portion 3 with gate finger 15(8));
a gate electrode (fig 3, gate electrode 16) embedded in each of the gate trenches (trench 15(8)) and the first gate finger trenches (trenches 15(8)) via a gate insulating film (film 17);
a second conductive-type first bottom-portion impurity region (fig 5, region of p-type bottom portion 22 directly below the trench 15(8)) which is formed at least at a bottom portion of the first gate finger trenches (fig 5, trench 15(8)) and at least a part of a bottom of the second conductive-type first bottom-portion impurity region is formed to become the same depth so as to define a horizontal straight line in a cross sectional view (fig 5, region 22 with a portion that is at the same depth and defines a horizontal straight line);
a gate conductive layer (fig 1, 5) that is electrically connected to the first gate finger trenches (layer 16 in trenches 15(8)) and the gate electrode (layer 16 in trenches 15(8)); and 
a source electrode (4) formed over the semiconductor layer (SiC substrate). 
Nakano does not disclose a first film formed on the semiconductor layer, the first film being formed between two adjacent gate trenches, and the first film including a non-conductive material; and a first conductive film formed between the source electrode and the first film, wherein the source electrode has a protruding portion that protrudes in a thickness direction of the semiconductor layer and is bounded by the first conductive film in a direction that crosses the thickness direction. 
Nonetheless, Nakano2 discloses a first film (fig 19, 222; [0193]) formed on a semiconductor layer (surface 47; [0100]), the first film (222) being formed between two adjacent gate trenches (gate trenches 44), and the first film (222) including a non-conductive material ([0193]); and a first conductive film (260; [0194]) formed between a source electrode (261; [0194]) and the first film (222), wherein the source electrode (261) has a protruding portion that protrudes in a thickness direction of the semiconductor layer (fig 19, portion of 261 protruding into the substrate) and is bounded by the first conductive film (260) in a direction that crosses the thickness direction (vertical direction).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first film and first conductive film of Nakano2 between the source electrode and semiconductor layer of Nakano since this will provide a barrier higher than a potential barrier between the source breakdown voltage layer and the source electrode, thereby, restraining punchthrough.  

As to claim 21, Nakano in view of Nakano2 disclose the semiconductor device according to claim 20 (paragraphs above).
Nakano further discloses wherein the gate electrode (16) embedded in the first gate finger trench has a projection portion projected to the opposite side of the bottom portion of the first gate finger trenches (figs 2 and 5, electrode 16 projection and trenches 15(8)). 

As to claim 22, Nakano in view of Nakano2 disclose the semiconductor device according to claim 21 (paragraphs above).
Nakano further discloses wherein the projection portion has a first portion formed directly over each of the first gate finger trenches and a second portion formed on a surface of the semiconductor layer which is sandwiched between the adjacent first gate finger trenches (fig 5, 16/18 portions). 

As to claim 23, Nakano in view of Nakano2 disclose the semiconductor device according to claim 22 (paragraphs above).
Nakano further discloses wherein the gate conductive layer is in direct contact with the first portion and the second portion of the projection portion (fig 5, 16/18 and fig 1, 5). 

As to claim 24, Nakano in view of Nakano2 disclose the semiconductor device according to claim 23 (paragraphs above).
Nakano further discloses wherein the projection portion has an upper surface across the first portion and the second portion of the projection portion (fig 5, upper surface 16/18), and 
the upper surface of the projection portion is approximately parallel to the bottom of the second conductive-type first bottom-portion impurity region (fig 5, upper surface of 16/18 is parallel to bottom of 22). 

As to claim 25, Nakano in view of Nakano2 disclose the semiconductor device according to claim 20 (paragraphs above).
Nakano further discloses a plurality of second gate finger trenches (figs 2 and 5, adjacent gate finger trenches 15(8)), each of which is formed between an adjacent pair of the first gate finger trenches and being integral with the gate trench (fig 2, 15(8)), and 
a second conductive-type second bottom-portion impurity region formed at least at a bottom portion of the second gate finger trenches (fig 5, impurity region 22 at the bottom of the second gate finger trenches 15(8)). 

As to claim 26, Nakano in view of Nakano2 disclose the semiconductor device according to claim 25 (paragraphs above).
Nakano further discloses wherein a part of a bottom of the second conductive-type second bottom-portion impurity region defines a part of the horizontal straight line in a cross sectional view (fig 5, portion of 22 defined part of horizontal straight line). 

As to claim 27, Nakano in view of Nakano2 disclose the semiconductor device according to claim 26 (paragraphs above).
Nakano further discloses wherein the second gate finger trenches extend along the first gate finger trenches (figs 2 and 5, adjacent trenches 15(8)). 

As to claim 29, Nakano in view of Nakano2 disclose the semiconductor device according to claim 20 (paragraphs above).
Nakano further discloses wherein a region between an adjacent pair of the first gate finger trenches (15(8)) includes a flat region in which a surface of the semiconductor layer continues from a first of the first gate finger trenches to a second of the first gate finger trenches (region between adjacent 15(8)), 
the region additionally includes a second conductive-type surface-portion impurity region in the flat region (region 22). 

As to claim 30, Nakano in view of Nakano2 disclose the semiconductor device according to claim 29 (paragraphs above).
Nakano further discloses wherein the second conductive-type first bottom-portion impurity region includes a region formed so as to continue to the surface-portion impurity region (fig 5, region 22). 

As to claim 31, Nakano in view of Nakano2 disclose the semiconductor device according to claim 30 (paragraphs above).
Nakano further discloses wherein the semiconductor layer is composed of a wide band gap semiconductor ([0072]). 

As to claim 32, Nakano in view of Nakano2 disclose the semiconductor device according to claim 31 (paragraphs above).
Nakano further discloses wherein each of the MIS transistors additionally includes a second conductive-type region which continuous to the channel region and is formed more deeply than the second conductive-type first bottom-portion impurity region (fig 7, region 38; [0106]). 

As to claim 33, Nakano in view of Nakano2 disclose the semiconductor device according to claim 32 (paragraphs above).
Nakano further discloses wherein a lower edge of the trench includes a circular surface that allows the side surface of the trench to continue to the bottom surface thereof (fig 5, lower edge of trench 15(8)). 

As to claim 34, Nakano in view of Nakano2 disclose the semiconductor device according to claim 33 (paragraphs above).
Nakano further discloses wherein the gate electrode is provided with an overlap portion that overlaps with the surface of the semiconductor layer at an upper edge of a trench in which the gate electrode is embedded (fig 5, 16/18), and 
the gate insulating film (17) includes an overhung portion that protrudes inside the trench at the upper edge (portion of 17 in trench 15(8)). 

As to claim 37, Nakano in view of Nakano2 disclose the semiconductor device according to claim 34 (paragraphs above).
Nakano further discloses wherein the gate insulating film on the bottom surface of the trench is thicker than the gate insulating film on the side surface of the trench (fig 7, layer 17 on bottom is thicker than the side surface). 

As to claim 39, Nakano in view of Nakano2 disclose the semiconductor device according to claim 33 (paragraphs above).
Nakano further discloses wherein avalanche breakdown preferentially occurs at the active portion rather than the gate finger portion ([0136]). 

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Nakano2 and further in view of Yamamoto (US Pub. No. 2008/0073710 A1). .

As to claim 28, Nakano in view of Nakano2 disclose the semiconductor device according to claim 26 (paragraphs above).
Nakano in view of Nakano2 do not disclose wherein the second gate finger trenches extend in a direction which intersects with the first gate finger trenches.
Nonetheless, Yamamoto discloses wherein a second gate finger trenches extend in a direction which intersects with a first gate finger trenches (figs 1-2, trenches 13 in the horizontal are connected by a plurality of trenches in the vertical direction that intersects with the horizontal).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to connect the plurality of gate finger trenches of Nakano in view of Nakano2 as taught by Yamamoto since this will improver the electrical connection between the gate electrode and the trench gate of the plurality of MIS transistors. 

Claim(s) 35, 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Nakano2 and further in view of Nakano et al. (US Pub. No. 2015/0295079 A1), hereafter referred to as Nakano3.

As to claim 35, Nakano in view of Nakano2 disclose the semiconductor device according to claim 34 (paragraphs above).
Nakano in view of Nakano2 do not disclose wherein the upper edge includes an inclined surface that allows the surface of the semiconductor layer to continue to an inner surface of the trench. 
Nonetheless, Nakano3 discloses wherein the upper edge includes an inclined surface that allows the surface of the semiconductor layer to continue to an inner surface of the trench (figure 4, inclined surface of the upper edge of the semiconductor layer 2 to the trench 9).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the inclined surface at the upper edge of Nakano in view of Nakano2 as taught by Nakano3 since this will disperse the electric field applied to the upper edge when the gate is turned on so that it is possible to alleviate the electric field concentration. 

As to claim 36, Nakano in view of Nakano2 disclose the semiconductor device according to claim 34 (paragraphs above).
Nakano in view of Nakano2 do not disclose wherein the upper edge includes a circular surface that allows the surface of the semiconductor layer to continue to the inner surface of the trench. 
Nonetheless, Nakano3 discloses wherein the upper edge includes a circular surface that allows the surface of the semiconductor layer to continue to the inner surface of the trench (fig 5, circular surface 30 of upper edge of semiconductor layer 2 to the trench 9; [0074]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the circular surface at the upper edge of Nakano in view of Nakano2 as taught by Nakano3 since this will disperse the electric field applied to the upper edge when the gate is turned on so that it is possible to alleviate the electric field concentration.

As to claim 38, Nakano in view of Nakano2 disclose the semiconductor device according to claim 34 (paragraphs above).
Nakano in view of Nakano2 do not disclose wherein the gate insulating film additionally includes a portion on the surface of the semiconductor layer that is thicker than the gate insulating film on the side surface of the trench. 
Nonetheless, Nakano3 discloses wherein the gate insulating film additionally includes a portion on the surface of the semiconductor layer that is thicker than the gate insulating film on the side surface of the trench (fig 4, insulating film 16; [0068]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the gate insulating film of Nakano in view of Nakano2 as taught by Nakano3 since this will reduce the parasitic capacitance created between the gate electrode and the drain region.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0325691A1 is a pertinent prior art reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        12/16/2022